Case 1:19-cv-00853-LMB-MSN Document 16 Filed 01/22/20 Page 1 of 2 PageID# 70



                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

AIDA ELZAGALLY, as the wife                  )
of MSADDEK TUNALLI, deceased                 )
                                             )
AYAH TUNALLI, as the daughter                )
of MSADDEK TUNALLI, deceased et.al           )
                                             )       Case No. 1:19-cv-00853-LMB-MSN
                                             )
                              Plaintiffs     )
                                             )
                                             )
                                             )
KHALIFA HAFTAR, individually                 )
last known address in Libya                  )
                                             )
                              Defendant      )

 PLAINTIFFS’ SUPPLEMENT TO MOTION FOR EXTENSION OF HEARING DATE
 AND TIME TO FILE MOTION FOR DEFAULT JUDGMENT AND MEMORANDUM
                            IN SUPPORT

       COMES NOW Plaintiffs Aida Elzagally et. al and further respectfully request this Court

extend deadline of January 24, 2020 in order to file their Motion for Default Judgment and

supporting memorandum and other supporting documents to this Court to January 31, 2020.

Given the location and remoteness of Plaintiffs in this matter, counsel has had issues of

connectivity in order to retrieve certain supporting documentation for the Motion for Default

Judgment for this Court.

Dated: January 22, 2020                                      Respectfully Submitted,

                                                             /s/ Faisal Gill
                                                             Faisal Gill (#VSB 93255)
                                                             Gill Law Firm
                                                             1155 F Street NW
                                                             Suite 1050
                                                             Washington DC 20005
                                                             202-570-8223
                                                             202-318-5331 (fax)


                                                 1
Case 1:19-cv-00853-LMB-MSN Document 16 Filed 01/22/20 Page 2 of 2 PageID# 71



                                              fgill@glawoffice.com
                                              Counsel for Plaintiffs




                                     2
